Memorandum by the Court.
Appeal by the claimant from a decision of the Workmen’s Compensation Board, filed July 9, 1968, which denied benefits to her. The claimant’s deceased husband suffered an underlying arteriosclerotic heart disease and the record establishes that he worked long hours prior to his initial acute myocardial infarction on January 11, 1965. It was also established that his work during the holiday season preceding his initial infarction had involved some physieial effort which could be termed strenuous and that immediately before the attack he had engaged in a heated argument of about 20 minutes duration with a fellow employee. There was medical testimony which supported causal relationship of the work with the heart attack and medical testimony which denied such relationship. However, the medical testimony of Doctors Reich -and Matis constituted substantial evidence to support the board’s conclusion that “ there is no causal relation between the heart condition, the disability, the death, and any work duties and activities of the deceased ”, The conflict of medical opinion as to the cause of death was for the board to resolve. (Matter of Bosted v. Larsen Baking Go., 32 A D 2d 870.) Decision affirmed, without costs. Herlihy, P. J., Staley, Jr., Greenblott, Cooke and Sweeney, JJ., concur in memorandum by the court.